                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Dana Jackson,
                                                          Case No. 19-cv-2392 PJS/ECW
               Plaintiff,

 v.                                                             ORDER

 Hennepin Hospital,

               Defendant, et al.



      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated January 3, 2020, all the

files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that:

             1.               The claims in Plaintiff Dana Jackson’s Complaint (Dkt. 1)
                              based on the Americans with Disabilities Act of 1990 are
                              DISMISSED without prejudice.

             2.               The Complaint’s claims based on the Health Insurance
                              Portability and Accountability Act are DISMISSED with
                              prejudice.

             3.               The Complaint’s remaining claims are DISMISSED without
                              prejudice for lack of subject matter jurisdiction.

             4.               Jackson’s Application to Proceed in District Court Without
                              Prepaying Fees or Costs (Dkt. 2) is DENIED.

             5.               Jackson’s Motion Requesting Service Upon Defendants (Dkt.
                              3) is DENIED as moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED:2/3/20                                      s/Patrick J. Schiltz
                                                  PATRICK J. SCHILTZ
                                                  United States Magistrate Judge
